        Case 1:16-cv-07175-AJN Document 104-1 Filed 07/27/21 Page 1 of 5



                                  DANIEL R. ALONSO
                                     (212) 600-2340 (w)
                                 dalonso@buckleyfirm.com

PROFESSIONAL EMPLOYMENT
BUCKLEY LLP
Partner, 2/2020 – present
     Partner in New York office, focusing on litigation, white collar defense, internal investiga-
        tions, anticorruption and sanctions compliance, and monitorships and other inde-
        pendent appointments.
     Represent clients in numerous industries, including               pharmaceuticals
                                                    .

EXIGER
Managing Director and General Counsel, 7/2014 – 1/2020
   Member of leadership team of closely-held global compliance, investigations, and mon-
      itoring firm, including serving as general counsel, with responsibility over legal aspects
      of corporate acquisitions and stock transactions.
   Court-appointed Independent Disciplinary Authority for Maricopa County Sheriff’s
      Office in Melendres, et al. v. Arpaio, et al., CV-07-2513-GMS (D. Arizona).
   Served as primary integrity monitor for $3 billion construction project in the City of
      New York.
   Served as independent monitor of Sanitation Salvage Corp.

NEW YORK COUNTY DISTRICT ATTORNEY’S OFFICE
Chief Assistant District Attorney, 1/2010 – 2/2014
    Served as the senior-most Assistant District Attorney in the largest prosecutor’s office
       in New York State.
    Responsibilities included advising the District Attorney on policy and decision-making;
       acting for the District Attorney in his absence; overseeing litigating divisions; oversee-
       ing communications, hiring, and legislative affairs; managing attorney ethics issues; and
       extensive writing, editing, and public speaking on behalf of the office.

KAYE SCHOLER LLP
Partner, 10/2005 – 12/2009
     Partner in litigation department of international law firm, concentrating on white collar
        defense, internal investigations, and civil litigation.
     Court-appointed receiver in CFTC v. Rolando, et al. (D. Conn. 2008); responsible for
        investigating $43 million Ponzi scheme, recovering assets, devising a distribution for-
        mula for nearly 400 investors, advising the district court, and litigating objections to
        the court’s plan.
     Special Counsel to a New York State Senate Select Committee investigating a senator
        convicted of a domestic violence offense. Investigation and report led to his removal.
        Case 1:16-cv-07175-AJN Document 104-1 Filed 07/27/21 Page 2 of 5



NEW YORK STATE COMMISSION ON PUBLIC INTEGRITY
Member, 9/2007 – 12/2009
   Gubernatorial appointee to commission responsible for oversight of ethics (executive
      branch) and lobbying in New York State government.

UNITED STATES ATTORNEY’S OFFICE, EASTERN DISTRICT OF NEW YORK
Chief, Criminal Division, 12/2002 – 10/2005
Deputy Chief, Special Prosecutions, 12/2001 – 12/2002
Assistant United States Attorney, 9/1996 – 10/2005
Health Care Fraud Coordinator, 1998 - 2001
    Oversaw 110 Assistant U.S. Attorneys in the investigation and prosecution of all phases
        of federal criminal cases, including jury trials, long-term grand jury investigations, pre-
        trial litigation, appeals, and the selection of monitors.
    Personally prosecuted hundreds of cases involving securities fraud, health care fraud,
        public and private corruption, labor racketeering, construction fraud, and other crimes.
    Inaugural co-director of federal prosecution clinic at Brooklyn Law School, including
        teaching a weekly two-hour seminar on the prosecution function (2001 – 2002).

HON. JOSEPH W. BELLACOSA, NEW YORK COURT OF APPEALS
Law Clerk, 8/1995 – 8/1996
    Law clerk and later senior law clerk to Associate Judge of New York’s highest court.
      Conducted extensive legal research; drafted memoranda on wide variety of civil, crim-
      inal, and constitutional issues; and assisted Judge in preparing opinions.

NEW YORK COUNTY DISTRICT ATTORNEY’S OFFICE
Assistant District Attorney, 8/1990 – 7/1995
    Investigated and prosecuted all phases of state criminal cases. Assigned at various times
        to Frauds Bureau, Special Prosecutions Bureau, and Trial Division.
    Served as lead counsel in several major cases, including the first use of New York’s
        Organized Crime Control Act to prosecute public corruption.

EDUCATION

NEW YORK UNIVERSITY SCHOOL OF LAW, New York, NY
J.D., 1990




CORNELL UNIVERSITY, Ithaca, NY
B.A., with distinction in all subjects, 1987



                                                                                         2|Page
      Case 1:16-cv-07175-AJN Document 104-1 Filed 07/27/21 Page 3 of 5



SELECTED PUBLICATIONS

   “Cross-Border Investigations in Spain: The Legal and Practical Landscape,” Anti-Cor-
    ruption Report, Dec. 2, 2020 (with Helena Prieto Gonzáez, José Fernández Iglesias &
    Alejandro Ayala González)
   “How to Tackle Coronavirus Corruption in Latin America,” Foreign Policy, Aug. 10,
    2020 (with Benjamin Gedan)
   “CARES Act Puts Inspectors General Back in the Spotlight,” N.Y.L.J., May 11, 2020
    (with Preston Burton & Meredith Leeson)
   “CARES Act Increases Oversight and Criminal Investigations,” Bloomberg Law, April
    7, 2020
   “Building Effective Internal Communication Channels,” in The Guide to Corporate Com-
    pliance (Andrew M. Levine, Reynaldo Manzanarez Radilla, Valeria Plastino & Fabio
    Selhorst, eds., 1st ed. 2020) (with Andrew Pennacchia, Benjamin Hutten & Norma
    Ramirez-Marin)
   “Initiative,” in The Art of Investigation (Chelsea Binns & Bruce Sackman, eds., 1st ed.
    2020)
   Book Review, “The Guide to Monitorships,” N.Y.L.J., Aug. 20, 2019
   “Only Criminals Can Clean Up Argentina’s Corruption,” Foreign Policy, Nov. 15, 2018
    (with Benjamin Gedan)
   “Local Businessmen Could Be Targeted by U.S. Justice,” La Nación (Argentina), Nov.
    19, 2018 (op-ed in Spanish)
   “How Clayton’s SEC is Likely to View the FCPA,” FCPA Blog, Jan. 19, 2017
   “Independent Monitor: An Alternative for Corporate Oversight,” La Nación (Argen-
    tina), Nov. 5, 2017 (with Hernán Munilla Lacasa) (op-ed in Spanish)
   “In an Era of Reduced Regulation, Let’s Not Forget Corporate Integrity,” Compliance
    Week, Feb. 28, 2017
   “What Does It Mean to be a Monitor? (Revisited),” Compliance & Enforcement, Jan. 18,
    2017
   “FinTech: The Emerging Financial Crime Compliance Minefield,” Business Crimes Bul-
    letin, May 2016 (with Timothy Stone)
   “Global Corruption Enforcement Becomes Focus of U.S. Foreign Policy,” CFO Mag-
    azine, May 2015
   “Loud and Clear: FinCEN Demands a Culture of Compliance,” Business Crimes Bulletin,
    Oct. 2014
   “Perjury and False Statements: The CFTC Begins to Use Its New Enforcement Au-
    thority,” Business Crimes Bulletin, March 2014
   “Sentencing Enhancements for Trial and Grand Jury Perjury,” N.Y.L.J., May 20, 2011
    (with Ryan Connors)
   “Milberg Weiss and the ‘Nigerian Barge’ Case: Contours of Honest Services Mail Fraud,”
    Business Crimes Bulletin, Sept. 2006
   “Use Caution in Negotiating Deferred Prosecution Agreements,” N.Y.L.J., Mar. 1,
    2006

                                                                                  3|Page
     Case 1:16-cv-07175-AJN Document 104-1 Filed 07/27/21 Page 4 of 5



MEMBERSHIPS AND AFFILIATIONS

  
   National Association of Criminal Defense Lawyers, 2021 – present
   B20 Italy, Integrity and Compliance Task Force, 2021; B20 Saudi Arabia, Integrity
    and Compliance Task Force, 2020
   American Bar Association, Section of International Law, 2014 – present
   New York State Bar Association
    Task Force on Parole Reform, 2019 – present
    Committee on Standards of Attorney Conduct, 2014 - present
    Committee to Review Judicial Nominations, 2008 – 2012
   New York City Bar Association
    Inter-American Affairs Committee, 2020 – present
    Nominating Committee, 2012
    Judiciary Committee, 2011 – 2012
    Chair, Council on Criminal Justice, 2006 – 2009 Dewey Medal Committee, 2005 –
    2009, 2014 – present
    Chair, Criminal Advocacy Committee, 2004 – 2006 (Member, 2001 – 2006)
    Judicial Selection Task Force, 2003
    Professional Responsibility Committee, 1999 – 2001
    Criminal Law Committee, 1996 – 1999
    Criminal Courts Committee, 1992 – 1995 (Secretary)
   Journal of Financial Compliance, Editorial Board, 2016 – present
   The Fund for Modern Courts, Board of Directors, 2007 – 2009; 2014 – present
   Hispanic National Bar Association, Life Member
    Chair, New York Hispanic Bar Task Force on Judicial Selection, 2006 – 2007
   New York American Inn of Court, 2004 – present (President-Elect)
   Federal Bar Council, 2002 – present
   Attorney Grievance Committee, New York State Appellate Division, First Depart-
    ment, 2015 – 2020
   Business Crimes Bulletin, Board of Editors, 2006 – 2017
   Advisory Group to the New York State-Federal Judicial Council, 2007 – 2015
   Co-Chair, New York State White Collar Crime Task Force, 2012 – 2013 (District
    Attorneys Association of the State of New York)
    Issued comprehensive report in September 2013 on modernizing white-collar criminal
    laws in New York State
   Cornell University Council, 2007 – 2009
   EDNY Committee on Civil Litigation, 2003 – 2009
   Criminal Chiefs’ Working Group, U.S. Attorney General’s Advisory Committee,
    2004 – 2005




                                                                             4|Page
     Case 1:16-cv-07175-AJN Document 104-1 Filed 07/27/21 Page 5 of 5



HONORS

   AV Preeminent rated
   Robert M. Morgenthau Award, District Attorneys Association of the State of New
    York (2014)
   N.Y.U. School of Law LaLSA Alumni Recognition Award (2014)
   John J. McCloy Award, The Fund for Modern Courts (2009)
   New York Super Lawyers, Criminal Defense: White Collar (2006 – 2009)
   Henry L. Stimson Medal, New York City Bar Association (2004)
   Director’s Award for Superior Performance as an Assistant U.S. Attorney, U.S. De-
    partment of Justice (1999, 2001, 2002, 2005)

LANGUAGES

   Fluent in written and spoken Spanish
   Conversational Portuguese and French




                                                                               5|Page
